Citation Nr: 0926263	
Decision Date: 07/14/09    Archive Date: 07/22/09

DOCKET NO.  04-07 567A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

1.  Entitlement to service connection for a right elbow 
disorder.  

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel





INTRODUCTION

The Veteran served on active duty from July 1967 to January 
1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of January 2003 by the 
Department of Veterans Affairs (VA) Montgomery, Alabama 
Regional Office (RO).

The Board previously remanded this claim in June 2007.

The issue of entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD, is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

A right elbow disorder was not present during service, 
arthritis was not manifest within a year of service, and any 
current right elbow disorder is not attributable to any event 
or injury during service.


CONCLUSION OF LAW

A right elbow disorder was not incurred in or aggravated by 
service, and arthritis may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1133, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to provide a claimant notification of 
information and evidence necessary to substantiate the claim 
submitted, the division of responsibilities in obtaining 
evidence, and assistance in developing evidence, pursuant to 
the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. 
§§ 5103(a); 5103A; 5107; 38 C.F.R. § 3.159.  The notice 
requirement with respect to the Veteran's present service 
connection claim was accomplished in July 2002 and September 
2002 letters to the Veteran.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  
Importantly, the Veteran's service treatment, VA treatment, 
private treatment, and Social Security Administration records 
have been obtained.  The Veteran has not requested a hearing 
in relation to his present claim.  Moreover, the Veteran was 
provided a recent VA examination in relation to his present 
claim, and the AMC/RO has fully complied with the June 2007 
Board remand of the Veteran's claim, related to his right 
elbow disorder.  As the Board does not have notice of any 
additional relevant evidence which is available but not of 
record, the Board concludes that all reasonable efforts were 
made by the VA to obtain evidence necessary to substantiate 
the claim.  Therefore, no further assistance to the Veteran 
with the development of evidence is required.

Service connection may be granted for disability due to 
disease or injury incurred in, or aggravated by, service.  
See 38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder, such 
as arthritis, is manifest to a compensable degree within one 
year after separation from service, the disorder may be 
presumed to have been incurred in service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Veteran's December 1966 pre-induction and January 1970 
separation examinations note no abnormalities associated with 
the Veteran's upper extremities, spine or musculoskeletal 
system, and at both times, the Veteran denied any (i) bone, 
joint, or other deformity, and (ii) history of broken bones.  
In fact, the Veteran's service treatment record contains no 
documentation of any broken bones, or any treatment related 
to any right elbow pain or condition.  

The first documentation of any post service treatment related 
to the Veteran's right elbow, is an August 1970 private 
prescription form.  This form indicates the Veteran was seen 
for right elbow difficulties and diagnosed with cellulitis of 
the right elbow and prescribed medication for this condition.  
Notably, this record does not indicate what may have caused 
the Veteran's right elbow condition; much less connect it to 
his military service.  

In September 1970, the Veteran was provided a VA examination 
in connection with a claim for his right elbow injury.  At 
this time, the Veteran reported a fall in service, and after 
x-rays were taken, he was informed he had a "calcium deposit 
that might cause trouble later on."  On physical 
examination, the Veteran's right elbow had full range of 
motion and function, with the exception of "some tenderness 
on pressure over the posterior surface of the olecranon 
process of [the] right elbow."  At this time, the examiner 
diagnosed the Veteran with "residuals injury to elbow, 
right," and did not comment on whether such residuals were 
related to the Veteran's military service.  Notably, the 
examiner commented that no service records had been available 
for review in conjunction with this examination.

An August 1986 private treatment record also documents the 
Veteran's right elbow treatment.  Though not the primary 
reason for the treatment, the physician noted the Veteran's 
difficulties with his elbow, and noted that surgery for this 
condition was scheduled for the following week.  A September 
1986 private follow-up note indicates that the Veteran was 
seen for the "excision of inflamed olecranon bursa and 
chronic olecranon bursitis of his elbow."  At this follow up 
the Veteran was diagnosed with severe cellulitis and abscess 
of the right elbow.  Neither private treatment record 
connects the conditions to the Veteran's military service or 
any incident therein.  

In an effort to support his claim, the Veteran submitted the 
November 1987 statement of B.R, M.D.  Dr. R indicates that he 
treated the Veteran in August 1970 for cellulitis of the arm 
and outlined all the treatment provided for this condition.  
The statement further indicates the doctor's opinion that the 
Veteran's right elbow condition was "a permanent problem and 
that this does cause him some problem with permanent 
disability."  Dr. R's statement fails to indicate that the 
Veteran's right elbow condition is related to any fall in 
service or the Veteran's military service generally.  

The Veteran also submitted the June 1988 statement from A.H., 
M.D.  In this statement, Dr. H indicates that the Veteran has 
chronic olecranon bursitis of the right elbow.  Based on the 
Veteran's account of an in service injury to his right elbow 
in service, Dr. H opined that the Veteran's right elbow 
disorder was "a service connected injury and [the Veteran] 
deserves consideration for the service connected liability."  
The private doctor then proceeded to describe treatment the 
Veteran underwent to treat his elbow disorder.

As part of the VA's duty to assist, the Veteran was provided 
another VA examination in April 2008.  During this 
examination, the examiner noted the Veteran account of 
injuring his right elbow in service, reviewed the Veteran's 
medical records, and performed appropriate physical and 
medical examinations of the Veteran's right elbow.  
Ultimately, the examiner diagnosed residuals of chronic 
olecranon bursitis causing chronic right elbow pain, and mild 
degenerative joint disease of the right elbow.  

Based on all the medical evidence of record and his physical 
examination of the Veteran, the examiner opined that "the 
Veteran's current rt elbow disability is not as least as 
likely as not (probability is less than 50%) related to 
military service."  Of particular importance to the examiner 
in reaching this conclusion was the lack of treatment in 
service for any right elbow condition, the Veteran's normal 
separation examination, and the Veteran's contemporaneous 
denial of any bone injury or joint pain.  Importantly, the 
examiner did consider the Veteran's account of his disorder 
and the favorable medical opinions of record before rendering 
his opinion.  

The Board acknowledges that the Veteran, and those who have 
submitted lay statements on his behalf, are credible to relay 
symptoms of pain; however, as lay persons, they are not 
competent to offer a medical diagnosis or to assert medical 
causation of his disorder.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  To the extent that these statements 
may be interpreted as linking the Veteran's disorders to 
military service, the Board finds these statements alone 
insufficient to support the Veteran's service connection 
claim.

The most probative pieces of evidence in a claim for service 
connection are medical treatment records and appropriate 
medical opinions.  In this case, the service treatment 
records are silent for treatment related to any right elbow 
injury.  Also, at his January 1970 separation examination the 
Veteran denied any problems associated with his right elbow 
and no abnormalities were noted at the contemporaneous 
separation examination.  Additionally, the numerous private 
and VA treatment records related to the treatment of the 
Veteran's right elbow disorder fail to relate the condition 
to the Veteran's military service or any incident therein.  

The Board acknowledges the various private medical opinions 
the Veteran submitted to support his claim; however, the 
Board finds the opinion of the April 2008 VA examiner to have 
more probative weight.  The November 1987 opinion of Dr. R 
plainly fails to relate the Veteran's right elbow condition 
to any particular incident, much less any incident in 
service, giving this opinion little probative value.  While 
the June 1998 medical opinion of Dr. H does indicate the 
Veteran's right elbow disorder is related to service, this 
opinion is based on the Veteran's account of an in service 
injury, which is not support by the Veteran's service 
treatment records (and the Board finds there is insufficient 
evidence to corroborate the Veteran's account of injuring his 
right elbow in service).  See Coburn v. Nicholson, 19 Vet. 
App. 427, 432 (2006) (reliance on a Veteran's statement 
renders a medical report incredible only if the Board rejects 
the statements of the Veteran).  Therefore, the Board finds 
the most probative opinion of record is the April 2008 VA 
examiner's opinion that considered all the medical evidence 
of record, including the favorable medical opinions of 
record, and concluded the Veteran's current right elbow 
disorder was not likely related to service.  There is also no 
indication that any degenerative process was present to a 
compensable degree within one year of his discharge from 
service.

As the most probative evidence contradicts any assertion that 
the Veteran injured his right elbow in service, or that any 
current right elbow disorder is related to service, the 
greater weight of the evidence is against the claim for 
service connection.  That being so, a basis upon which to 
establish service connection for a right elbow disorder has 
not been established, and the appeal is denied.


ORDER

Service connection for a right elbow disorder is denied.


REMAND

At the outset, the Board acknowledges the recent ruling in 
Clemons v. Shinseki, No. 07-558 (Vet. App. Feb. 17, 2009), 
which discussed how the Board should analyze claims 
concerning post traumatic stress disorder and other acquired 
psychiatric disorders.  As emphasized in Clemons, though a 
Veteran may only identify PTSD, the Veteran's claim "cannot 
be limited only to that diagnosis, but must rather be 
considered a claim for any mental disability that may be 
reasonably encompassed."  Id.  Accordingly, the Board will 
analyze the Veteran's current claim based on this standard.  

In the Board's June 2007 remand of this issue, the AMC/RO was 
asked to confirm the Veteran's claimed stressor and to 
undertake "any additional development, including conducting 
any other medical examinations deemed warranted."  
Appropriate inquiry with the United States Army and Joint 
Services Records Research Center confirmed the Veteran's 
account of his brother's in-service death by "hostile booby 
trap;" however, the Veteran was not provided a VA 
examination.  The AMC/RO determined that such examination was 
not warranted, as the Veteran had no diagnosis of PTSD.  
Nevertheless, the Veteran's VA treatment record documents his 
multiple diagnoses of depression and anxiety.  More to the 
point, an August 1986 private treatment record indicates the 
Veteran was admitted for "anxiety and depression with stress 
reaction," an August 2002 VA treatment record indicates the 
Veteran has a history "of life long anxiety and post 
traumatic stress dating back to his service years where he 
lost his brother," and a September 20008 VA PTSD screen 
indicates the Veteran tested positive for PTSD.

In light of the confirmation of the Veteran's stressors, and 
the numerous medical records documenting the Veteran's 
treatment for various psychiatric conditions, further 
development is necessary by way of a VA examination.  In 
light of the recent decision in Clemons, the Board finds that 
such examination should also include consideration of the 
Veteran's other psychiatric conditions.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
psychiatric examination in order to 
determine the nature, extent of 
severity, and etiology of any 
psychiatric disability which may be 
present, to include PTSD.  The claims 
folder should be sent to the examiner 
for review and the examination report 
should note that review.  All findings 
and conclusions should be supported by 
a rationale.  Specifically, the 
examiner should provide an opinion as 
to the following:

a.  State whether or not each 
criterion for a diagnosis of PTSD 
pursuant to DSM-IV is met.  If a 
diagnosis of PTSD is warranted, 
state whether or not that diagnosis 
is the result of any verified in-
service stressor.  

b.  If the examination results in 
a psychiatric diagnosis other than 
PTSD, provide an opinion as to the 
etiology of the non-PTSD 
psychiatric disorder, to include 
whether it is at least as likely 
as not (50 percent probability or 
greater) that any currently 
demonstrated psychiatric disorder 
is related to the Veteran's 
military service, including his 
confirmed in-service stressor.

2.  Once the above-requested 
development has been completed, the 
Veteran's claim for service connection 
for a psychiatric disorder, to include 
PTSD, must be readjudicated.  If the 
decision remains adverse to the 
Veteran, he and his representative must 
be provided an appropriate supplemental 
statement of the case, and be given an 
opportunity to respond.  The case 
should then be returned to the Board 
for further appellate consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


